Order entered December 17, 2020




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00884-CV

            LOCKE LORD LLP AND ROY HARDIN, Appellants

                                        V.

            RETRACTABLE TECHNOLOGIES, INC., Appellee

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-17946

                                   ORDER

      Before the Court is appellee’s December 16, 2020 unopposed motion for an

extension of time to file its brief on the merits. We GRANT the motion and

extend the time to January 27, 2021.


                                             /s/   KEN MOLBERG
                                                   JUSTICE